Citation Nr: 0100491	
Decision Date: 01/09/01    Archive Date: 01/17/01

DOCKET NO.  99-10 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

A. Hinton, Counsel






INTRODUCTION

The veteran served on active duty from April 1969 to February 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Wichita, Kansas (RO), which denied the benefit sought on 
appeal.   


REMAND

The veteran maintains that he has PTSD related to service.  
Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor.  38 C.F.R. § 3.304(f) (2000). 

The RO denied this claim on the grounds that it was not well 
grounded.  See Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), 
cert. denied, 524 U.S. 940 (1998).  There has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well grounded claim, redefines 
the obligations of the Department of Veterans Affairs (VA) 
with respect to the duty to assist, and supercedes the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, ___ (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons and those below, a remand is 
required.  

During a September 1993 VA examination for PTSD, the veteran 
reported a number of stressful events during service, 
including incidents in which he was shot at while on 
perimeter guard duty; was under fire including rocket fire 
during the Tet Offensive; saw remnants of a terrorist who had 
been killed; saw a plane crash when the pilot was killed; saw 
body bags, including one containing a soldier he knew; knew 
an orphan Amerasian who was later killed; and found out his 
wife back home was having an affair.  The report of September 
1993 examination indicated that the veteran did not meet the 
criteria for a diagnosis of PTSD; and contains a diagnosis of 
intermittent explosive disorder.  

The report of VA hospitalization from January to March 1998, 
shows that during that hospitalization, the veteran was 
diagnosed with PTSD.  This was based on the stressors 
furnished by the veteran, including some reported during the 
earlier VA examination in September 1993.  

Thus, as the veteran has received a diagnosis of PTSD from a 
VA examiner, he has provided medical evidence of a current 
diagnosis of PTSD, lay evidence by his assertions, of claimed 
in-service stressors, and medical-nexus evidence generally 
linking his PTSD to his service.  However, as discussed, 
there are conflicting medical opinions regarding whether the 
veteran is diagnosed with PTSD related to a verified 
inservice stressor.  

Under the controlling regulations and governing case law, to 
warrant a grant of service connection for PTSD, there must be 
credible supporting evidence that the claimed service 
stressor actually occurred and a diagnosis of PTSD.  38 
C.F.R. § 3.304(f).  The Court has set out a framework for 
establishing the presence of a recognizable stressor, which 
is the essential prerequisite to support the diagnosis of 
post-traumatic stress disorder.  See, e.g., Swann v. Brown, 5 
Vet. App. 229, 233 (1993); see also Zarycki v. Brown, 6 Vet. 
App. 91 (1993).  Where the record does not reflect 
"conclusive evidence" that the claimant "engaged in combat 
with the enemy" under 38 U.S.C.A. § 1154(b) (West 1991), his 
assertions, standing alone, can not as a matter of law 
provide evidence to establish that he "engaged in combat 
with the enemy" or that an event claimed as a stressor 
occurred.  Dizoglio v. Brown, 9 Vet. App. 163 (1996).  
Furthermore, as a matter of law, "credible supporting 
evidence that the claimed in[-]service event actually 
occurred" cannot be provided by medical opinion based on 
post-service examination.  Moreau v. Brown, 9 Vet. App. 389 
(1996).  Other "credible supporting evidence from any 
source" must be provided that the event alleged as the 
stressor in service occurred.  Cohen v. Brown, 10 Vet. App. 
128, 147 (1997).

The veteran's service personnel records show that he served 
in the Air Force including service in Vietnam as an air cargo 
specialist.  Service records include a citation, associated 
with the award of the Air Force Commendation Medal, which 
indicates that the veteran served as an air cargo specialist, 
14th Aerial Port Squadron, Can Ranh Bay Air Base in Vietnam, 
from August 1969 to August 1970.  Service records do not show 
evidence that the veteran was awarded a Purple Heart, Combat 
Infantryman Badge, or similar combat related citation.  Thus, 
there is no military citation or supportive evidence that the 
veteran engaged in combat with the enemy in Vietnam.  The 
veteran has provided his own statements and a statement from 
a former serviceman familiar with the veteran's asserted 
inservice stressful experiences.  

VA has a duty to assist the appellant in developing facts 
pertinent to the claim, including attempting to obtain 
credible supporting evidence that the stressful events 
alleged as the stressors in service actually occurred; as 
well as obtaining medical evidence to clarify conflicting 
diagnoses as here.  See Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3, 114 Stat. 2096, ___ (2000) 
(to be codified as amended at 38 U.S.C. §§ 5103 and 5103A).  

In this regard, there is no indication in the claims file 
that the RO has attempted to verify any inservice stressors 
asserted by the veteran.  The veteran has asserted that his 
claimed stressors involved those enumerated above, while 
serving in Vietnam.  The RO has indicated that the veteran 
has not provided evidence of a reasonably credible 
confirmable stressor that would lend itself to verification 
through official channels.  However, consistent with its duty 
to assist, the Board orders below that the RO request details 
from the veteran that would facilitate an attempt to verify 
any stressors asserted by the veteran; as well as afford the 
veteran an examination to determine whether the veteran has 
PTSD linked to verified inservice stressors.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5103 and 5103A).  

The Board notes in this regard that a denial based on an 
unconfirmed stressor is "improper unless it has first been 
reviewed by the ESG or Marine Corps." M2101, Part VI, 
11.38f(4).  Absent evidence of a satisfactory attempt at 
stressor verification, the VA's duty in this case is 
unfulfilled and the case must be remanded.

Accordingly, the case is returned to the RO for the 
following:

1.  The RO should contact the veteran 
with notice of the purpose of this remand 
and afford him another opportunity to 
provide any additional specific 
information pertaining to alleged 
stressful events of service, particularly 
informing him of the probative value of 
any detailed information regarding dates, 
places, detailed descriptions of events, 
and/or identifying information concerning 
any other individuals involved in the 
events, including their names, ranks, 
units of assignment or any other 
identifying detail.  The veteran is 
specifically requested to attempt to 
provide further identifying information 
such as the name or unit of assignment of 
any individuals he may assert that he 
witnessed wounded, dying or dead, and the 
approximate dates such incidents 
occurred.  

He should provide as much related details 
as he can with respect to location, dates 
and times of reported stressful events 
during service, including incidents in 
which he was shot at while on perimeter 
guard duty; was under fire including 
rocket fire during the Tet Offensive; saw 
remnants of a terrorist who had been 
killed; saw a plane crash when the pilot 
was killed; saw body bags, including one 
containing a soldier he knew; knew an 
orphan Amerasian who was later killed; or 
witnessed or experienced other rocket, 
mortar, sniper, or other attacks.  The 
veteran should also be advised that he is 
free to identify and/or submit other 
information in support of his claim.

2.  The RO should, in any case, send a 
report of claimed stressors; a copy of 
all statements pertaining to stressful 
events provided by the veteran in support 
of his claim; a copy of this remand and 
all associated documents to the U.S. 
Armed Services Center for Research of 
Unit Records (USASCRUR), located at 7798 
Cissna Road, Suite 101, Springfield, 
Virginia 22150.  The RO should request 
verification of any reported stressors.  
The USASCRUR should be requested to 
provide any information which might 
corroborate each of the veteran's alleged 
stressors.  The RO should also inform the 
USASCRUR that the veteran was an air 
cargo specialist, with the 14th Aerial 
Port Squadron, Can Ranh Bay Air Base, 
Republic of Vietnam from August 28, 1969 
to August 22, 1970; and provide any other 
related information that would assist in 
verification of any inservice stressors.  

In particular, the RO should obtain any 
available documents such as Operations 
Report-Lessons Learned (OR-LL), and 
casualty reports for the veteran's unit 
for the approximate period from August 
1969 to August  1970, during which time 
the veteran was stationed in Vietnam.

A response, negative or positive, should 
be associated with the claims file.  The 
RO should conduct follow-up requests with 
other agencies as indicated by the 
USASCRUR.

3.  Following the above, the RO MUST make 
a specific determination with respect to 
whether the veteran was involved in 
combat and, with respect to each stressor 
reported by the veteran if there is 
sufficient evidence to support his 
contention that he was exposed to such 
stressor in service.  All credibility 
issues related to this matter should be 
addressed at that time.

4.  If and only if any stressor is 
determined to be verified during the 
course of this remand, the veteran should 
then be afforded a VA examination by a 
board-certified psychiatrist.  The 
examination should include all 
appropriate tests and evaluations, 
including psychological testing with PTSD 
subscales.  The RO must specify for the 
psychiatrist the stressor(s) that it has 
determined are corroborated by the 
evidence of record and instruct the 
examiner that only those events may be 
considered for the purpose of determining 
whether exposure to a stressor in service 
has resulted in current psychiatric 
symptoms, and whether the diagnostic 
criteria to support a diagnosis of PTSD 
have been satisfied.  The examiner should 
utilize the fourth edition of the 
American Psychiatric Association's 
Diagnostic and Statistical Manual for 
Mental Disorders (DSM-IV), in arriving at 
diagnoses; and in doing so, enumerate the 
specific diagnostic criteria satisfied 
and the specific findings meeting the 
criteria for any disorder found.  If PTSD 
is diagnosed, the examiner must identify 
the stressors supporting the diagnosis.  
The examiner should also address any 
conflicting diagnoses of record and 
reconcile the varying diagnostic 
opinions.  The claims folder and a 
separate copy of this remand must be made 
available for review by the examiner 
prior to the examination.

5.  After the above-requested development 
has been completed, the RO should review 
the record and ensure that all requested 
development has been complied with and 
ensure that the record is adequate for 
appellate review.  Any corrective action 
should be taken.  The RO is advised that 
the Board is obligated by law to ensure 
that the RO complies with its directives.  
See Stegall v. West, 11 Vet. App. 489 
(1998).  

Further, the RO must also otherwise 
review the claims file and ensure that 
all notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475 is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  

Thereafter, the RO should re-adjudicate 
the veteran's claim.  If the decision 
remains adverse to the veteran, he and 
his representative should be furnished 
with a supplemental statement of the case 
and be afforded the applicable time 
period in which to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	F. JUDGE FLOWERS 
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



